



Exhibit 10.15(b)


RESTRICTED STOCK UNIT (RSU) AGREEMENT
UNDER THE
ACTUANT CORPORATION 2017 OMNIBUS INCENTIVE PLAN
(Officer Grant)


This Restricted Stock Unit Agreement (the “Agreement”) between Actuant
Corporation and the Grantee is effective as of the date set forth in the Plan’s
online administrative system. Actuant Corporation and the Grantee hereby agree
as follows:


1.    RSU Grant. Actuant Corporation, a Wisconsin corporation (hereinafter
called the “Company”), hereby grants to the Grantee as of the date set forth in
the Plan’s online administrative system that number of Restricted Stock Units
set forth in the Plan’s online administrative system, subject to the
restrictions set forth below (“RSUs Awarded”). No stock certificates will be
issued with respect to any RSUs Awarded until the date set forth in Paragraph 5,
if applicable.


2.    Plan. The RSUs Awarded are granted under and subject to the terms of the
Actuant Corporation 2017 Omnibus Incentive Plan (herein called the “Plan”). In
the event of any conflict between any provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall control. Terms defined
in the Plan where used herein shall have the meanings as so defined. Grantee
hereby acknowledges receipt of a copy of the Plan.


3.    Dividend Equivalents. The Grantee shall not receive payments equivalent to
dividends or other distributions with respect to shares of Common Stock
underlying the RSUs Awarded.


4.    Restrictions. Subject to the Grantee’s continued employment with the
Company or an affiliate thereof, and except as otherwise provided herein or in
the Plan, the RSUs Awarded shall vest and become nonforfeitable only as set
forth in the following table:
Years from Date of Grant
 
Cumulative
Vested Percentage of RSUs Awarded
After One Year
 
33.3%
After Two Years
 
66.6%
After Three Years
 
100.0%



The period of time during which the RSUs Awarded are forfeitable is referred to
as the “Restricted Period”. If the Grantee’s employment with the Company or one
of its subsidiaries terminates during the Restricted Period, the unvested RSUs
Awarded shall be forfeited to the Company on the date of such termination,
without any further obligations of the Company to the Grantee and all rights of
the Grantee with respect to the unvested RSUs Awarded shall terminate.
Notwithstanding the foregoing, in the event that Grantee's employment with the
Company shall cease because of Grantee’s death, the RSUs Awarded shall
immediately become fully vested and nonforfeitable. Further, in the event that
the employment of a Grantee ceases because of disability, the Committee or its
designee may, in its discretion, determine that the RSUs Awarded, or a portion
thereof, shall immediately become fully vested and nonforfeitable.


5.    Distribution of RSUs and Tax Withholding. The gross number of shares of
Common Stock of the Company equal to the number of RSUs Awarded to the Grantee
will be distributed to the Grantee as soon as practicable following the
expiration of the Restricted Period, and in any event, no later than 2½ months
after the end of the calendar year in which the Restricted Period expires.
Notwithstanding the foregoing, the distribution described in the previous
sentence may occur after the applicable 2½ month period if the Company
reasonably anticipates that making the payment by the end of the applicable 2½
month period would have violated Federal securities laws or other applicable
law, in which case, the distribution shall be made as soon as reasonably
practicable following the first date on which the Company anticipates or
reasonably should anticipate that making the payment would not cause such
violation. For the purposes of the previous sentence, a distribution that would
cause inclusion in gross income or the application of any penalty provision or
other provision of the Internal Revenue Code is not treated as a violation of
applicable law. If withholding of taxes is not required, none will be taken. If
withholding is required, in satisfaction of any withholding obligations under
federal, state or local tax laws, the Company may (i) require the Grantee to pay
to the Company in cash the entire amount or any portion of any taxes which the
Company is required to withhold, (ii) require the Grantee to authorize any
properly authorized third-party to sell the number of shares of Common Stock
underlying the RSUs Awarded having a Fair Market Value equal to the sums
required to be withheld, and to remit the proceeds thereof to the Company for
payment of the taxes which the Company is required to withhold with respect to
the RSUs Awarded, or (iii) reduce the number of shares of Common Stock





--------------------------------------------------------------------------------





distributed to the Grantee by the number of shares of Common Stock underlying
the RSUs awarded having Fair Market Value equal to the sums required to be
withheld for the payment of the taxes which the Company is required to withhold
with respect to the RSUs awarded.  For purposes of administrative ease, the
number of shares of any Common Stock sold or withheld may be rounded up or down
to the nearest whole share.  The Grantee shall be responsible for any taxes
relating to the RSUs Awarded (and the surrender thereof) not satisfied by the
methods described above for the Company’s satisfaction of its withholding
obligations. Unless otherwise determined by the Company, the Grantee shall be
entitled to elect, in accordance with procedures determined by the Company, the
method of satisfying his or her withholding obligations, and, in the event no
such election is properly made, the Company shall require the shares to be
withheld using the method described in (iii) above.


6.    No Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company in respect to the RSUs Awarded, including the right
to vote and accrue dividends, unless and until the RSUs Awarded have vested, and
certificates representing shares of Common Stock earned pursuant to this Award
have been issued to the Grantee and properly recorded on the stock records of
the Company.


7.    No Rights To Continued Employment. Neither the Plan nor this Agreement nor
the Award shall confer upon the Grantee any right with respect to continuance of
employment by the Company, nor shall they interfere in any way with the right of
the Company to terminate Grantee’s employment at any time.


8.    Changes of Control. If a Change in Control (as defined in the Plan) of the
Company occurs when the Grantee is employed by the Company (but after the date
of grant and before the end of the Restricted Period), any RSUs Awarded, which,
by their terms, were not vested in full prior to the date of such Change in
Control shall become immediately vested and nonforfeitable upon the Change in
Control. Any issuance of Common Stock pursuant to such determination will be
made in accordance with the general payment and timing provisions of Paragraph
5.


9.    Special Accelerated Vesting Rule for Corporate Executives. RSUs Awarded to
a corporate executive who (a) voluntarily terminates employment after eight
years with the Company, (b) provides at least one year advance notice to the
Committee of such termination and has such termination accepted by the Committee
in its discretion, (c) in fact remains an employee for such period, (d)
terminates his employment at the end of the agreed upon period, and (e) is age
60 or older as of or prior to the end of the notice period described in (b),
shall become fully vested and nonforfeitable at the end of such one year period
if the corporate executive remains an employee of the Company for the entire one
year period (to the extent such RSUs have not otherwise previously become vested
and nonforfeitable in accordance with Paragraph 4 or 8). For purposes of
distribution pursuant to Paragraph 5, the Restricted Period of any RSUs that
become vested and nonforfeitable pursuant to this Paragraph shall end at the end
of the one year period described in the previous sentence (if the requirements
of the previous sentence are met).


10.    Compensation Recovery. This Award shall be subject to recovery by the
Company under its Compensation Recoupment Policy or any similar policy the
Company may adopt or amend from time to time.


11.     Code Section 409A. This Agreement is intended to comply with, or
otherwise be exempt from, Code Section 409A. This Agreement shall be
administered, interpreted, and construed in a manner consistent with Code
Section 409A or an exemption therefrom. Should any provision of this Agreement
be found not to comply with, or otherwise be exempt from, the provisions of Code
Section 409A, such provision shall be modified and given effect (retroactively
if necessary), in the sole discretion of the Committee, and without the consent
of the Grantee, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code Section
409A. If any of the payments under this Agreement are subject to Code Section
409A and the Company determines that the Employee is a “specified employee”
under Code Section 409A at the time of the Employee’s separation from service,
then each such payment will not be made or commence until the date which is the
first day of the seventh month after the Employee’s separation from service, and
any payments that otherwise would have been paid during the first six months
after the Employee’s separation from service will be paid in a lump sum on the
first day of the seventh month after the Employee’s separation from service or
upon the Employee’s death, if earlier. Such deferral will be effected only to
the extent required to avoid adverse tax treatment to the Employee under Code
Section 409A.


12.    Transferability of Award. Prior to distribution, RSUs Awarded may not be
transferred or encumbered by the Grantee, except by will or the laws of descent
and distribution, or pursuant to a qualified domestic relations order.


13.    Prohibition Against Pledge, Attachment, etc. Except as otherwise herein
provided, this Award and any rights and privileges pertaining thereto shall not
be transferred, assigned, pledged or hypothecated by Grantee in any way, whether
by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process.


14.    Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Grantee may be addressed to him/her at his/her address
as it appears on





--------------------------------------------------------------------------------





the Company's records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope addressed as
aforesaid, and deposited, postage prepaid, in the United States mail or sent via
electronic means (fax or e-mail).


15.    Wisconsin Contract. This Award has been granted in Wisconsin and shall be
construed under the laws of that state.


16.    Agreement Barring Unfair Activities. As a condition of participating in
the Plan pursuant to the terms of this Agreement, Grantee agrees to comply with
the terms of the “Stock Award Agreement Barring Unfair Activities” attached to
this Agreement as Appendix A. Grantee understands that Grantee’s employment or
continued employment with the Company is not contingent upon entering into this
Agreement or participation in the Plan and Grantee has voluntarily elected to
enter into this Agreement and participate in the Plan pursuant to the terms and
conditions of this Agreement including, but not limited to, agreeing to the
terms and conditions of the “Stock Award Agreement Barring Unfair Activities.”




Accepted as of the date of grant in accordance with, and subject to, the above
terms and conditions of this Agreement and of the Plan document, a copy of which
has been received by me.






______________________________
«First_Name» «Last_Name» (the “Grantee”)











--------------------------------------------------------------------------------





Appendix A
Stock Award Agreement Barring Unfair Activities
This Stock Award Agreement Barring Unfair Activities (“Agreement”) is Appendix A
to the Restricted Stock Unit Agreement under the Actuant Corporation 2017
Omnibus Incentive Plan (the “RSU Agreement”) between Actuant Corporation, a
Wisconsin corporation, and Grantee identified in the RSU Agreement.


WHERAS, this Agreement relates to the participation of Grantee in the RSU
Agreement by Actuant Corporation, a Wisconsin Corporation. Actuant Corporation,
its divisions, subsidiaries and affiliates, and successors and assigns, are
referred to collectively in this Agreement as the “Company.”


WHEREAS, Grantee has been informed and Grantee understands that Grantee’s
employment or continued employment with the Company is not contingent on
participation in the RSU Agreement and Grantee has voluntarily elected to
participate in the RSU Agreement pursuant to the terms and conditions of the RSU
Agreement including, but not limited to, agreeing to the terms and conditions of
this Agreement; and
    
WHEREAS, by accepting the RSU Agreement, Grantee acknowledges that Grantee is
bound by the terms of this Agreement and Grantee is hereby advised to consult
with their own legal counsel; and
    
WHEREAS, during the course of employment, Grantee will learn confidential
information regarding Company’s customers, and/or will establish, maintain, and
improve knowledge of or relationships or goodwill with Company’s customers,
and/or will learn Company’s Trade Secrets or Confidential Information (as such
terms are defined below). Company’s Confidential Information, Trade Secrets, and
customer relationships have been developed by Company at considerable expense
over a number of years and but for Grantee’s employment with Company, Grantee
would not know Company’s Trade Secrets and Confidential Information, and Grantee
would not be able to create, improve, and maintain relationships with Company’s
customers.


NOW, THEREFORE, in consideration of the foregoing recitals, Grantee’s
participation in the RSU Agreement, and the promises and covenants set forth
herein, and for other good and valuable consideration, the sufficiency of which
are hereby acknowledged, the Parties agree as follows:


1.
Incorporation or recitals. The above recitals are incorporated herein as part of
the Agreement.

2.
Definitions. Unless otherwise defined herein, the capitalized terms set forth in
this Agreement shall have the definitions as set forth in Attachment A.
Attachment A is incorporated into and is part of this Agreement.

3.
Duty of Loyalty. Grantee acknowledges that Grantee is a key employee of the
Company and owes the Company a fiduciary duty of loyalty. During employment with
Company, Grantee shall owe Company an undivided duty of loyalty, and shall take
no action adverse to that duty of loyalty. Grantee’s duty of loyalty to Company
includes but is not limited to a duty to promptly disclose to Company any
information that might cause Company to take or refrain from taking any action,
or which otherwise might cause Company to alter its behavior. Without limiting
the generality of the foregoing, Grantee shall promptly notify Company at any
time that Grantee decides to terminate employment with Company or enter into
competition with Company, as Company may decide at such time to limit, suspend,
or terminate Grantee’s employment or access to Company’s Confidential
Information, Trade Secrets, and/or customer relationships. Grantee’s privilege
to access and use Company’s computers, and to access and use Company’s
electronically stored information including Company’s Confidential Information
and Trade Secrets, are revoked the moment Grantee takes any action adverse to
Grantee’s duty of loyalty to Company.

4.
Nondisclosure of Third Party Confidential Information. During Grantee’s
employment with Company and after the Termination Date, Grantee shall not use or
disclose Third Party Confidential Information for as long as the relevant third
party has required Company to maintain its confidentiality, or for so long as
required by applicable law, whichever period is longer.

5.
Non-disclosure of Trade Secrets. During employment and after the Termination
Date, Grantee shall not use or disclose Company’s Trade Secrets so long as they
remain Trade Secrets. Nothing in this Agreement shall limit either Grantee’s
statutory or other duties not to use or disclose Company’s Trade Secrets, or
Company’s remedies in the event Grantee uses or discloses Company’s Trade
Secrets.

6.
Obligations Not to Disclose or Use Confidential Information. Except as set forth
herein or as expressly authorized in writing on behalf of Company, Grantee
agrees that while Grantee is employed by Company and during the twelve (12)






--------------------------------------------------------------------------------





month period commencing at the Termination Date, Grantee will not use or
disclose (except in discharging Grantee’s job duties with Company) any
Confidential Information, whether such Confidential Information is in Grantee’s
memory or it is set forth electronically, in writing or other form. This
prohibition does not prohibit Grantee’s disclosure of information after it
ceases to meet the definition of “Confidential Information,” or Grantee’s use of
general skills and know-how acquired during and prior to employment by Company,
so long as such use does not involve the use or disclosure of Confidential
Information; nor does this prohibition restrict Grantee from providing
prospective employers with an employment history or description of Grantee’s
duties with Company, so long as Grantee does not use or disclose Confidential
Information. Notwithstanding the foregoing, with respect to information which is
subject to a law governing confidentiality or non-disclosure, Grantee shall keep
such information confidential for so long as required by law, or for twelve (12)
months, whichever period is longer. This Paragraph shall not preclude employees
within the meaning of the National Labor Relations Act from exercising Section 7
rights they may have to communicate about working conditions. This Paragraph
shall not bar Grantee from making disclosures to government entities to the
extent required by applicable law or disclosures made in good faith pursuant to
applicable “whistleblower” laws or regulations.
7.
Return of Property; No Copying or Transfer of Documents. All equipment, books,
records, papers, notes, catalogs, compilations of information, data bases,
correspondence, recordings, stored data (including but not limited to data or
files that exist on any personal computer or other electronic storage device),
software, and any physical items, including copies and duplicates, that Grantee
generates or develops or which come into Grantee’s possession or control, which
relate directly or indirectly to, or are a part of Company’s (or its customers’)
business matters, whether of a public nature or not (collectively “Company
Records”), shall be and remain the property of Company, and Grantee shall
deliver all such materials and items, and any and all copies of them, to Company
upon termination of employment. During employment or after Termination Date,
Grantee will not copy, duplicate, or otherwise reproduce, or permit copying,
duplicating, or reproduction of Company Records without the express written
consent of Company, or, as a part of Grantee’s duties performed hereunder for
the benefit of Company. Grantee expressly covenants and warrants, upon
termination of employment for any reason (or no reason), that Grantee shall
promptly deliver to Company any and all originals and copies of Company Records
in Grantee’s possession, custody, or control, and that Grantee shall not make,
retain, or transfer to any third party any copies thereof. In the event any
Confidential Information or Trade Secrets are stored or otherwise kept in or on
a computer hard drive or other storage device owned by or otherwise in the
possession or control of Grantee (each individually an "Grantee Storage
Device"), upon termination of employment Grantee will present every such Grantee
Storage Device to Company for inspection and removal of all information
regarding Company or its customers (including but not limited to Confidential
Information or Trade Secrets) that is stored on the Grantee Storage Device. This
Paragraph shall not bar Grantee from retaining Grantee’s own payroll,
retirement, insurance, tax, and other personnel documents related to Company.

8.
Covenants Barring Certain Unfair Activities. Grantee shall abide by such
restrictions in Attachment B hereto. Attachment B is incorporated into and is
part of this Agreement.

9.Non-Solicitation of Certain Employees.
(a)
Non-solicitation of Management Employees. For twelve (12) months following the
Termination Date, Grantee shall not, without the prior written consent of
Company, encourage, cause, or solicit, or assist others in encouraging, causing,
or soliciting, a Management Employee to terminate their employment with Company
to provide Key Services in competition with Company, unless such Management
Employee has already ceased employment with Company.

(b)
Non-solicitation of Key Employees. For twelve (12) months following the
Termination Date, Grantee shall not, without the prior written consent of
Company, encourage, cause, or solicit, or assist others in encouraging, causing,
or soliciting, a Key Employee to terminate their employment with Company to
provide Key Services in competition with Company, unless such Key Employee has
already ceased employment with Company.

(c)
Non-solicitation of Supervised Employees. For twelve (12) months following the
Termination Date, Grantee shall not, without the prior written consent of
Company, encourage, cause, or solicit, or assist others in encouraging, causing,
or soliciting, a Supervised Employee to terminate their employment with Company
to provide Key Services in competition with Company, unless such Supervised
Employee has already ceased employment with Company.

10.
Proprietary Creations. All Proprietary Creations are the sole and exclusive
property of the Company whether patentable or registrable or not, and Grantee
assigns all of Grantee’s rights, title, and interest in same to the Company.
Further, all Proprietary Creations which are copyrightable shall be considered
“work(s) made for hire” as that term is defined by U.S. Copyright Law. If for
any reason a U.S. Court of competent jurisdiction determines such Proprietary






--------------------------------------------------------------------------------





Creations not to be works made for hire, Grantee will assign all rights, title,
and interest in such works to the Company and, to the extent permitted by law,
Grantee hereby assigns all of Grantee’s rights, title, and interest in such
Proprietary Creations to the Company. Grantee will promptly disclose all
Proprietary Creations to the Company and, if requested to do so, provide the
Company a written description or copy thereof. Grantee is not required to assign
rights to any invention for which no equipment, supplies, facility, or trade
secret information of the Company was used and which was developed entirely on
Grantee's own time, unless (a) the invention relates (i) to the business of the
Company or (ii) to the Company's actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Grantee for
the Company.
Grantee has set out below a complete list of all inventions, if any, patented or
unpatented, including the numbers of all patents and patent applications filed
thereon, and a brief description of all unpatented inventions, which Grantee
made prior to the date of Grantee signing this Agreement or any similar
agreement with Company, and which are not to be included in this Agreement
(“Reserved Inventions”). If any of the listed inventions related to Company
research, product fields, processes or business procedures, then Grantee hereby
assigns to Company any improvement made upon the listed items during Grantee’s
employment and during the period of one (1) year following the Termination Date.
List of Reserved Inventions: (if none, leave blank)
_________________________________________________________________________________________
_________________________________________________________________________________________
11.
Remedies. In addition to other remedies provided by law or equity, the Parties
agree that in the event of any breach or threatened breach of this Agreement,
Company may obtain interim or other injunctive relief, in addition to any other
remedies available, without the need to post a bond. Grantee further agrees that
any breach of this Agreement would result in irreparable harm to Company
entitling Company to an injunction prohibiting further breaches of these
Paragraphs. The Parties agree that in the event Grantee breaches this Agreement,
Grantee shall pay the Company’s reasonable attorney’s fees and costs arising out
of any litigation resulting from Grantee’s breach.

12.
Assignment. Company may assign its rights under the Agreement to any assignee or
successor. Such assignment shall not require the authorization of Grantee.
Grantee may not assign or delegate Grantee’s rights or obligations under this
Agreement.

13.
Entire Agreement. This Agreement constitutes the entire agreement and
understanding between Company and Grantee concerning the subject matter
addressed herein and supersedes and extinguishes any and all other or previous
discussions, agreements, or understandings between the Parties regarding the
subject matter herein. Notwithstanding this Paragraph 13, this Agreement shall
not serve to supersede or extinguish other agreements between Grantee and
Company (and their subsidiary or affiliated companies and successors) containing
similar provisions and restrictions where such agreements were entered into with
Grantee as a term or condition of employment.

14.
Waiver. The waiver by any Party of the breach of any covenant or provision in
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by any Party.

15.
Invalidity of any Provision. The provisions of this Agreement are severable, it
being the intention of the Parties that should any provision hereof be invalid
or unenforceable, such invalidity or unenforceability of any provision shall not
affect the remaining provisions hereof, but the same shall remain in full force
and effect to the fullest extent permitted by law as if such invalid or
unenforceable provision were omitted. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, Company and Grantee agree that such provision is
to be reformed to the extent necessary for the provision to be valid and
enforceable to the fullest and broadest extent permitted by applicable law,
without invalidating the remainder of this Agreement

16.
Applicable Law and Venue. The Parties agree that this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Wisconsin. Any dispute between the Parties arising out of or related to the
terms of this Agreement shall be heard only by the Circuit Court of Waukesha
County, Wisconsin, or by the United States District Court for the Eastern
District of Wisconsin; and the Parties hereby consent to these courts as the
exclusive venues for resolving any such disputes.

17.
Headings. Headings in this Agreement are for informational purposes only and
shall not be used to construe the intent of this Agreement.






--------------------------------------------------------------------------------





18.
Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.

19.
Reserved Rights. Nothing in this Agreement shall serve to limit or restrict
Grantee’s right to the following:

(a)
Immunity. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (i)
is made (a) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (b) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

(b)
Use Of Trade Secret Information In Anti-Retaliation Lawsuit. An individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(i) files any document containing the trade secret under seal; and (ii) does not
disclose the trade secret, except pursuant to court order.

20.
Reasonableness of Restrictions. GRANTEE HAS READ THIS AGREEMENT AND AGREES THAT
THE RESTRICTIONS ON GRANTEE’S ACTIVITIES OUTLINED IN THIS AGREEMENT ARE
REASONABLE AND NECESSARY TO PROTECT COMPANY’S LEGITIMATE BUSINESS INTERESTS,
THAT THE CONSIDERATION PROVIDED BY COMPANY IS FAIR AND REASONABLE, AND FURTHER
AGREES THAT GIVEN THE IMPORTANCE TO COMPANY OF ITS CONFIDENTIAL INFORMATION,
TRADE SECRETS, AND CUSTOMER RELATIONSHIPS, THE POST-EMPLOYMENT RESTRICTIONS ON
GRANTEE’S ACTIVITIES ARE LIKEWISE FAIR AND REASONABLE. GRANTEE AGREES THAT THE
GEOGRAPHIC RESTRICTIONS ON GRANTEE’S ACTIVITIES ARE REASONABLE.






--------------------------------------------------------------------------------





ATTACHMENT A


Definitions. When used in this Agreement, the following terms have the
definition set forth below:
(a)
“Competing Product” means any product or service which is sold or provided in
competition with a product or service produced, designed, sold or provided by
Grantee, either individually or as part of a team, or by one or more employees
or Company business units managed, supervised or directed by Grantee or
receiving executive or management support from Grantee during the twelve (12)
months immediately preceding the Termination Date.

(b)
“Confidential Information” means information (to the extent it is not a Trade
Secret), whether oral, written, recorded magnetically or electronically, or
otherwise stored, and whether originated by the Grantee or otherwise coming into
the possession or knowledge of the Grantee, which is possessed by or developed
for Company, and which relates to Company’s existing or potential business,
which information is not reasonably ascertainable by Company’s competitors or by
the general public through lawful means, and which information Company treats as
confidential, including but not limited to information regarding Company’s
business affairs, RSU Agreements, strategies, products, finances, costs,
margins, computer programs, research, customers, purchasing, marketing, and
other information.

(c)
“Current Pending Customer” means a person or entity concerning which Company is
actively preparing a business proposal to a prospective customer of the Company
as of the Termination Date, or for which Company has a pending proposal to
provide goods or services as a Company to a prospect customer as of the
Termination Date. However, the term “Current Pending Customer” is limited to
persons or entities that Grantee interacts with on behalf of the Company or
concerning which Grantee learns, creates or reviews Confidential Information or
Trade Secrets on behalf of the Company in the three (3) month period immediately
preceding the Grantee’s end of employment with the Company.

(d)
“Key Employee” means any person who at the Termination Date is employed or
engaged by Company, and with whom Grantee has had material contact in the course
of employment during the twelve (12) months immediately preceding the
Termination Date, and such person is in possession of Confidential Information
and/or Trade Secrets.

(e)
“Key Services” means services of the type performed by a Management Employee,
Key Employee or Supervised Employee for the Company during the final twelve (12)
months preceding the Termination Date, but shall not include clerical, menial,
or manual labor.

(f)
“Management Employee” means any person who at the Termination Date is employed
or engaged by Company, and with whom Grantee has had material contact in the
course of employment during the twelve (12) months immediately preceding the
Termination Date and such person is a manager, officer, director, or executive
of Company.

(g)
“Proprietary Creations” means all inventions, discoveries, designs,
improvements, creations, and works conceived, authored, or developed by Grantee,
either individually or with others, any time during Grantee’s employment with
the Company that: (1) relate to the Company’s current or contemplated business
or activities; (2) relate to the Company’s actual or demonstrably anticipated
research or development; (3) result from any work performed by Grantee for the
Company; (4) involve the use of Company equipment, supplies, facilities,
Confidential Information or Trade Secrets; (5) result from or are suggested by
any work done by the Company or at the Company’s request, or any projects
specifically assigned to Grantee; or (6) result from Grantee’s access to any
Company memoranda, notes, records, drawings, sketches, models, maps, customer
lists, research results, data, formulae, specifications, inventions, processes,
equipment Confidential Information, Trade Secrets or other materials.

(h)
“Referral Client” means a person or entity that does not directly purchase
products or services from Company, but which has the ability to effectively
specify or recommend the purchase of products or services from Company or its
competitors to end customers. The term Referral Client is limited to persons or
entities to or through which Grantee, one or more individuals or Company
business units supervised, managed or directed by Grantee, markets or sells
Company products or services during the twelve (12) month period immediately
preceding the Termination Date. The term Referral Client is further restricted
to persons or entities which have specified or recommended the purchase of in
excess of fifty thousand dollars (US $50,000) worth of products or services






--------------------------------------------------------------------------------





from Company which are actually purchased during the twelve (12) month period
immediately preceding the Termination Date.
(i)
“Restricted Customer” means a customer of Company to which Grantee, or one or
more individuals or Company business units supervised, managed, or directed by
Grantee, sells or provides products or services on behalf of Company during the
twelve (12) month period immediately preceding the Termination Date. The term
Restricted Customer is limited to Company customers that purchase or receive in
excess of fifty thousand dollars (US $50,000) worth of products or services from
Company during the twelve (12) month period immediately preceding the
Termination Date.

(j)
“Restricted Territory” means Territories in which, during the twelve (12) month
period immediately preceding the Termination Date, Grantee, or one or more other
Company employees or Company business units supervised, managed or directed by
or receiving management or executive support from Grantee: (i) provides products
or services on behalf of the Company; or (ii) sells or solicits the sale of
products or services on behalf of the Company. Notwithstanding the foregoing,
the term Restricted Territory is limited to Territories in which Company sells
or provides in excess of one hundred thousand dollars (US $100,000) in the
aggregate worth of products or services in the twelve (12) month period
immediately preceding the Termination Date.

(k)
“Sales Territory” means Territories in which, during the twelve (12) month
period immediately preceding the Termination Date, the Company: (i) sells
products or services designed, developed, tested, or produced by Grantee (either
individually or in collaboration with other Company employees) or by one or more
other Company employees or business units managed or directed by or receiving
executive or management support from Grantee; or (ii) provides products or
services designed, developed, tested or produced by Grantee (either individually
or in collaboration with other Company employees) or by one or more other
Company employees or business units managed or directed by or receiving
executive or management support from Grantee. Notwithstanding the foregoing, the
term Sales Territory is limited to Territories in which Company sells or
provides in excess of one hundred thousand dollars (US $100,000) in the
aggregate worth of products or services in the twelve (12) month period
immediately preceding the Termination Date.

(l)
“Services” means services of the type performed for Company by Grantee or one or
more Company employees managed, supervised, or directed by Grantee during the
final twelve (12) months preceding the Termination Date, but shall not include
clerical, menial, or manual labor.

(m)
“Strategic Customer” means a customer of Company that purchases or receives a
product or service from Company during the twelve (12) month period immediately
preceding the Termination Date, but is limited to customers concerning which
Grantee learns, creates, or reviews Confidential Information or Trade Secrets on
behalf of Company during the twelve (12) month period immediately preceding the
Termination Date. The term Strategic Customer is limited to Company customers
that purchase or receive in excess of fifty thousand dollars (US $50,000) worth
of products or services from Company during the twelve (12) month period
immediately preceding the Termination Date.

(n)
“Supervised Employee” means any person who at the Termination Date is employed
or engaged by Company, and with whom Grantee has had material contact in the
course of employment during the twelve (12) months immediately preceding the
Termination Date, and such person was directly managed by or reported to Grantee
during the last 12 months prior to the Termination Date.

(o)
“Termination Date” means the last date that Grantee serves as an employee of the
Company.

(p)
“Third Party Confidential Information” means information received by Company
from others that Company has an obligation to treat as confidential.

(q)
“Trade Secret” means a Trade Secret as that term is defined under applicable
state or federal law.

(r)
“Territory” means a county within the United States of America, or a city, town
or other municipality within a foreign nation.






--------------------------------------------------------------------------------





ATTACHMENT B
1.
For twelve (12) months following the Termination Date, Grantee shall not sell or
solicit the sale of a Competing Product to a Restricted Customer or assist
others in doing so.

2.
For twelve (12) months following the Termination Date, Grantee shall not perform
Services as part of or in support of providing, selling, or soliciting the sale
of a Competing Product to a Restricted Customer or assist others in doing so.

3.
For twelve (12) months following Termination Date, Grantee shall not encourage
or cause a Restricted Customer to curtail, withdraw or cancel any business with
Company or assist others in doing so.

4.
For twelve (12) months following Termination Date, Grantee shall not sell or
solicit the sale of a Competing Product to a Strategic Customer or assist others
in doing so.

5.
For twelve (12) months following Termination Date, Grantee shall not perform
Services as part of or in support of providing, selling or soliciting the sale
of a Competing Product to a Strategic Customer or assist others in doing so.

6.
For twelve (12) months following Termination Date, Grantee shall not encourage
or cause a Strategic Customer to curtail, withdraw or cancel any business with
Company or assist others in doing so.

7.
For twelve (12) months following the Termination Date, Grantee shall not sell or
solicit the sale of a Competing Product to or through a Referral Client or
assist others in doing so.

8.
For twelve (12) months following the Termination Date, Grantee shall not perform
Services as part of or in support of providing, selling or soliciting the sale
of a Competing Product to or through a Referral Client or assist others in doing
so.

9.
For twelve (12) months following Termination Date, Grantee shall not encourage
or cause a Referral Client to curtail, withdraw or cancel any business with
Company or assist others in doing so.

10.
For three (3) months following the Termination Date, Grantee shall not sell or
solicit the sale of a Competing Product to a Current Pending Customer or assist
others in doing so.

11.
For twelve (12) months following Termination Date, Grantee shall not accept a
position or provide services to a competitor in any capacity in which it is
reasonably likely that Grantee would inevitably use or disclose the Company’s
Confidential Information or Trade Secrets. This Paragraph shall not bar Grantee
from performing clerical, menial or manual labor.

12.
For twelve (12) months following Termination Date, Grantee shall not perform
Services as part of or in support of the business of selling, providing or
soliciting the sale of Competing Products in the Restricted Territory. This
Paragraph shall not bar Grantee from performing clerical, menial or manual
labor. This Paragraph shall apply to Grantee only if during the one (1) year
period immediately preceding the Termination Date Grantee is involved in sales,
sales management, or served as an executive or officer of the Company.

13.
For twelve (12) months following the Termination Date, Grantee shall not perform
Services as part of or in support of developing, designing, testing, or
producing Competing Products for sale in the Restricted Territory. This
Paragraph shall apply to Grantee only if during the one (1) year period
immediately preceding the Termination Date Grantee is involved in product
development design, testing, production, or served as an executive or officer of
the Company.

14.
For twelve (12) months following the Termination Date, Grantee shall not perform
Services as part of or in support of the business of selling, providing or
soliciting the sale of Competing Products in the Sales Territory. This Paragraph
shall not bar Grantee from performing clerical, menial or manual labor. This
Paragraph shall apply to Grantee only if during the one (1) year period
immediately preceding the Termination Date Grantee is involved in product
development design, testing, production, or served as an executive or officer of
the Company.

15.
For twelve (12) months following the Termination Date, Grantee shall not perform
Services as part of or in support of developing, designing, testing or producing
Competing Products for sale in the Sales Territory. This Paragraph shall apply
to Grantee only if during the one (1) year period immediately preceding the
Termination Date Grantee is involved in product development design, testing,
production, or served as an executive or officer of the Company.





206214-0033\21200700.8





